Citation Nr: 0511214	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-07 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 until March 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The record reasonably establishes that the veteran served 
in Vietnam between January 9, 1962 and May 7, 1975. 

2.  The veteran has an established diagnosis of type II 
diabetes mellitus.   


CONCLUSION OF LAW

Service connection for type II diabetes mellitus due to 
herbicide exposure is warranted.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107 (West, 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  
However, as the decision below constitutes a full grant of 
the claim being addressed, and there is no need to belabor 
the impact of the VCAA on this claim.

II.  Factual Background

In April 2003, the Service Department certified that the 
veteran served aboard the U.S.S. Windham County (LST 1170) in 
the official waters of Vietnam from: September 25, 1969 to 
October 5, 1969, November 20, 1969 to November 27, 1969, 
December 14, 1970 to February 26, 1971 and July 28, 1971 to 
September 9, 1971.  The service department also advised that 
the veteran's personnel record does not contain enough 
information for a definitive statement as to incountry 
service.

A report documenting the history of the U.S.S. Windham County 
indicates that in December 1967 the ship spent most of her 
time carrying troops, equipment and mail to support 
operations ashore in Vietnam and that from June to August 
1968, she provided support to Task Group 117.2 in the Mekong 
Delta.  In June 1968, the ship landed at Wunder Beach, 
Vietnam and unloaded 152 jeeps before moving on to Vung Tau a 
few days later.  The ship then supported riverine operations 
for about two months.  It apparently served a similar 
function from March to May 1969.  The report also indicates 
that the ship was serving in the waters of Vietnam from July 
to the latter part of 1969, in a combat zone from December 
1970 until February 23, 1971 and off the Coast of Vietnam 
from July 1971 until September 1971. 

An October 2002 VA treatment note shows a diagnostic 
impression of diabetes mellitus.  A January 2003 note 
specifically shows an assessment of non-insulin dependent 
adult onset diabetes mellitus.  The January 2003 assessment 
was based on laboratory findings.     

In a June 2003 statement, the veteran indicated that he flew 
to Saigon after finishing boot camp and waited in country for 
two and a half weeks before starting his ship duty aboard the 
U.S.S. Windham County.  He stated that he was part of a 
transport group that offloaded ammunition and troops 

In a March 2004 statement, the veteran related that when he 
first arrived in Saigon, he stayed at a hotel set up for 
transits for about a week.  After this he   stayed a few 
nights at a base in Ben Tui and a day or two at an old 
Vietnamese prison camp.  Then, he caught up with his ship.  
One of his duties while in Vietnam was driving a "papa 
boats"  which picked up supplies and also a troop on the 
Sung Boe Dai river. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Diabetes Mellitus, type 2, becoming manifest in a veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
considered to have been incurred or aggravated by such 
service notwithstanding that there is no record of such 
disease in service.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. 
§ 3.307. 3.309.  Veterans who, during active service, served 
in Vietnam between January 9, 1962 and May 17, 1975 shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence of non-exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

It is well-established by the record, and not in dispute that 
the veteran has type 2 diabetes mellitus.  All he needs to 
establish service connection for such disability is that he 
served in Vietnam.  His claim has been denied to date based 
on a determination that because the service department 
certified that personnel records were inadequate for a 
definitive statement of incountry service, it was not shown 
that he served in Vietnam; hence he was not entitled to the 
Agent Orange presumptions.  It was also noted by the RO that 
there was no copy of orders showing his transport through 
Saigon, as he alleges.  Essentially the matter before the 
Board turns on a determination of whether or not the veteran 
served in Vietnam as he alleges.  If the finding is that he 
did serve in Vietnam, he prevails in his claim seeking 
service connection for diabetes mellitus.

VA's General Counsel has held that service on a deep-water 
naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam VAOPGCPREC 27-97(1997).  However, service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  

Photocopies of pages from the history of the USS Windham 
County, the ship on which the veteran served show that she 
served essentially in supply and salvage capacities, and 
presumably this was so when he was aboard the ship.  There 
are gaps in the history of the ship in the record; certain 
details are not provided.  The veteran's accounts fill in the 
gaps, and the Board's determination is in part a finding 
regarding the credibility of his accounts.  

One distinction that appears somewhat significant is that at 
times when the veteran was aboard, the USS Windham County was 
reported serving in the official waters of Vietnam, at others 
(e.g. July 1971 until September 1971) off the coast of 
Vietnam.  Given the distinction, the former suggests service 
on the rivers/waterways and in the ports (which would be 
service in Vietnam).  As the ship carried supplies, 
presumably it was unloaded on its visits to Vietnam.  
Descriptions of earlier duties specifically report unloading 
in Wunder Beach and docking at Vung Tau.  While the later 
service of the ship, when the veteran was aboard is not 
described in such detail, the veteran's accounts of the ships 
missions are consistent with, and supported by, the earlier 
accounts.  Given the nature of the vessel, it would seem 
logical that when she visited Vietnam she would be 
loaded/unloaded.  Regarding VAOPGCPREC 27-97, the Windham 
County was not an aircraft carrier or battleship, i.e., 
strictly a deep-water naval vessel.  

The Board also finds persuasive the veteran's account that 
when he joined the Winham County in Vietnam, he was 
transported through, and spent several days in Saigon.  While 
there may not be any orders showing such travel, the record 
shows that the Winham County had been in the official waters 
of Vietnam since July 1969, and that the veteran joined the 
ship in September 1969.  As it may be assumed that he 
transferred to the ship from some transit site nearby, the 
veteran's account is a quite reasonable explanation of the 
circumstances surrounding his arrival on the ship.  There is 
nothing in the record that would cast doubt on his account.  
The absence of Travel Orders in the veteran's official 
personnel record (when such appear to have obviously been 
cut) should not be a reason to discount his accounts.  When 
official records are lost or destroyed, VA has a heightened 
duty to assist, not a presumption that the veteran's accounts 
are not credible.  

In summary, that the service department cannot make a 
definitive statement that the veteran "served incountry" 
does not exclude that such occurred.  The Board concludes 
that a longitudinal review of the record found support for 
the veteran's accounts of service in Vietnam.  It is 
reasonably shown that he indeed served in Vietnam during the 
Vietnam era.  Hence, he is entitled to the presumptions in 
38 U.S.C.A. § 1116(a), and service connection for type 2 
diabetes mellitus is warranted.  


ORDER

Service connection for type II diabetes mellitus is granted.   



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


